UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                         No. 00-20573
                       Summary Calendar


          In The Matter Of: JORGE A. LENTINO, M.D.;
                   EDUARDO P. LENTINO, M.D.,

                                                        Debtors,

          MARTA A. LENTINO; JORGE A. LENTINO, M.D.;
                   EDUARDO P. LENTINO, M.D.,

                                                      Appellants,

                            versus

                   LOWELL T. CAGE, Trustee,

                                                        Appellee.


             In The Matter Of: JORGE A. LENTINO;
EDUARDO P. LENTINO, M.D., also known as Eduardo Pedro Lentino,
                 also known as E. P. LENTINO,

                                                        Debtors,

                   LOWELL T. CAGE, Trustee,

                                                        Appellee,

                            versus

MARTA A. LENTINO; JORGE A. LENTINO, M.D.; EDUARDO P. LENTINO,
                            M.D.,

                                                      Appellants.


         Appeal from the United States District Court
              for the Southern District of Texas
                         (H-97-CV-498)
                              January 9, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Eduardo P., Jorge A., and Marta A. Lentino appeal a Preclusion

Order enjoining them from filing, without the district court’s

prior written permission, papers that relate to the bankruptcies of

Eduardo and Jorge Lentino.

     Upon review of the record, we conclude that the order was

warranted.     See Farguson v. MBank Houston, N.A., 808 F.2d 358, 359-

60 (5th Cir. 1986).        Further, we reject as meritless Appellants’

contention that the district court did not give them proper notice

of its intent to enjoin them.      The order was requested at a hearing

on 25 April 2000, which Appellants attended.             Finding that such

order was warranted, the district court informed Appellants of its

intent to enter it.        The order was signed one month later, thus,

affording Appellants a fair opportunity to oppose it.

     We   also    reject    Appellants’    contention,   assuming   it   was

preserved    in   district    court,   that   the   district   court   judge

exhibited bias and prejudice toward them. Appellants misunderstood

the district judge’s remarks.       A reasonable person would not, as a




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2
result of these remarks, harbor doubts about the district judge’s

impartiality.   See United States v. Jordan, 49 F.3d 152, 155 (5th

Cir. 1995).



                                                       AFFIRMED




                                 3